         Case 3:20-cr-01699-WQH Document 43 Filed 01/19/21 PageID.80 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA


                                                        Case No. 20CR1699-WQH

                                       Plaintiff, ·
                       vs.
                                                        JUDGMENT OF
                                                                  r DISMIS.SAL
                                                                      ---
 ELENA RUELAS-GUIJARRO (2),                                             i


                                     Defendant.                                     r· .J;;:~I·a         2:2:

                                                                             ~
                                                                             BY
                                                                                cHbi:J·6~·~;'. ;';,c;i'ci:' c\,j~o.'
                                                                             SOUT    ~                           ocPUTY
                                                                                                                         RNIA   I
                                                                                         ~-~-- , _··~ ,_..,, __._,-,·----"'·-•·--

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
•     granted the motion of the Government for dismissal of this case, without prejudice; or

•     the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

     of the offense(s) as charged in the Indictment/Information:
     21:841(a)(1);18:2 - Possession ofMethamphetamine with Intent to Distribute; Aiding
     and Abetting




Dated:    1/15/2021
